Exhibit 10.12

1997 AMENDED AND RESTATED

CHIQUITA BRANDS INTERNATIONAL, INC.

DEFERRED COMPENSATION PLAN

(CONFORMED TO INCLUDE AMENDMENTS

EFFECTIVE THROUGH JULY 29, 2008)

 

1. ESTABLISHMENT AND PURPOSE

 

  1.1 Effective January 1, 1997, Chiquita Brands International, Inc., a New
Jersey corporation, adopts this 1997 Amended and Restated Chiquita Brands
International, Inc. Deferred Compensation Plan to enable eligible Associates of
the Company and certain of its subsidiaries and affiliates to elect deferral of
payment of their compensation.

 

  1.2 A Participant’s deferral shall be governed by the Plan that was in effect
at the time the deferral is made, provided that the Administrator may make
certain administrative changes including the timing of payments pursuant to
Article 10 and any other amendments permitted by Section 15.4.

 

2. PLAN OBJECTIVES

 

  2.1 The purpose of this Plan is to allow Participants to achieve the following
objectives:

 

  (a) Accumulate income for retirement; and

 

  (b) Provide opportunity for financial growth.

 

3. DEFINITIONS

When used in this Plan, the following words and phrases shall have the following
meanings:

 

  3.1 ACCOUNT means the record maintained for each Participant to which all
deferrals, investment indices and distributions are credited and debited for
each Plan Year.

 

  3.2 ADMINISTRATOR means the Employee Benefits Committee appointed by the
Company’s Board of Directors.

 

  3.3 ANNUAL BONUS means the annual lump-sum Total Compensation Review Bonus
Award made in addition to a Participant’s Base Salary.

 

  3.4 ASSOCIATE means an employee of the Company.

 

  3.5 BASE SALARY means base pay, excluding any bonuses, commissions and other
extraordinary payments.



--------------------------------------------------------------------------------

  3.6 COMPANY means Chiquita Brands International, Inc. and (unless the context
indicates otherwise) its subsidiaries and affiliates which have not adopted a
separate deferred compensation plan.

 

  3.7 COMPENSATION means the Base Salary earned for services rendered during a
given Plan Year and the Annual Bonus earned but not determinable or paid until
the following Plan Year.

 

  3.8 DISABLED AND DISABILITY mean that a Participant, as a result of accident
or illness, is physically, mentally or emotionally unable to perform the duties
for which the Participant is employed, and in the Administrator’s opinion is
likely to remain so Disabled for at least one year. The Administrator shall make
all determinations as to whether a Participant is Disabled and shall use such
evidence, including independent medical reports and data, as the Administrator
deems necessary and desirable.

 

  3.9 EXCESS 401(K) DEFERRAL means the excess, if any, of (i) the amount a
Qualified Participant elects to defer under the Savings Plan, over (ii) the
limitations (as adjusted) on deferrals contained in Sections 401(a)(17) and
402(g) of the Internal Revenue Code of 1986, as amended.

 

  3.10 EXPIRATION DATE means, with respect to each annual deferral under
Section 7.1, the earlier of (i) the last day of the year to which a Participant
elects to defer Compensation pursuant to Section 8.1, or (ii) the last day of
the year during which a Participant dies, becomes Disabled or terminates
employment with the Company.

 

  3.11 MATCHING CONTRIBUTIONS means, with respect to each Qualified Participant
in a Plan Year, Company contributions to the Plan, in respect of the
Participant’s contributions under Section 7.1, equal to the difference, if any,
between the following two amounts: (i) the total of the Basic Matching
Contribution and Discretionary Matching Contribution (the “Contributions”) such
Participant would have received for such Plan Year under the Savings Plan, up to
the 6% limit imposed by the Savings Plan, if such Contributions were determined
without respect to cumulative annual Base Salary without applying the
limitations on compensation and contributions in Sections 401(a)(17) and 402(g)
of the Internal Revenue Code of 1986, as amended, and (ii) the actual
Contributions on behalf of such Participant under the Savings Plan for that Plan
Year.

 

  3.12 PARTICIPANT means an officer or other highly compensated Associate who is
selected or entitled to participate and participates in the Plan for a
designated Plan Year.



--------------------------------------------------------------------------------

  3.13 PLAN means this 1997 Amended and Restated Chiquita Brands International,
Inc. Deferred Compensation Plan, as it may be amended from time to time.

 

  3.14 PLAN YEAR means the calendar year, January 1 through December 31.

 

  3.15 SAVINGS PLAN means the Chiquita Savings and Investment Plan.

 

  3.16 QUALIFIED PARTICIPANT means a Participant whose Base Salary exceeds the
limitation on compensation in Section 401(a)(17) of the Internal Revenue Code of
1986, as amended, who elects to defer Excess 401(k) Deferrals under this Plan,
and participates in the Savings Plan for the entire year and does not change his
or her percentage of compensation contributed to the Savings Plan for the entire
Plan Year.

 

4. ELIGIBILITY

 

  4.1 Officers and other highly compensated Associates of the Company will be
eligible to become Participants in the Plan either through annual invitation by
the President of the Company or through an employment agreement approved by the
President.

 

5. PARTICIPATION

 

  5.1 A Participant elects to participate in the Plan by delivering to the
Administrator, before the beginning of each Plan Year, a properly completed
enrollment form.

 

  5.2 The enrollment form shall conform to the terms and conditions of the Plan.

 

6. DEFERRED COMPENSATION ACCOUNT

 

  6.1 Each Plan Year a deferred compensation Account will be established for
each Participant.

 

  6.2 All Compensation deferred by the Participant (including all Excess 401(k)
Deferrals), all increases in the value of the Account resulting from the
application of the appropriate Interest Index, all other amounts credited to the
Account pursuant to this Plan and all distributions from the Account to the
Participant or the Participant’s beneficiary(ies) or estate shall be reflected
in the Account.

 

  6.3 All Accounts shall be maintained by the Administrator.



--------------------------------------------------------------------------------

7. DEFERRAL SOURCES AND MATCHING CONTRIBUTIONS

 

  7.1 At the time of enrollment as provided in Section 5.1, a Participant may
elect to defer a percentage of Base Salary and, if the Participant is a
Qualified Participant, Excess 401(k) Deferrals, for services rendered in the
next Plan Year. In the fourth quarter of each Plan Year, a Participant also may
elect to defer a percentage or flat dollar amount of his Annual Bonus that is
not yet determined, but that is scheduled to be paid in the following Plan Year.

 

  7.2 Any Base Salary deferral must be at least 10% of Base Salary. Any Annual
Bonus deferral must be at least 20% of each Annual Bonus or $10,000, whichever
is less. The maximum Base Salary deferral must not exceed 80% of Base Salary and
the maximum Annual Bonus deferral must not exceed 85% of Annual Bonus.

 

  7.3 Compensation and Excess 401(k) Deferrals deferred under this Plan shall be
credited to the Participant’s Account on the date such amounts would have
otherwise been paid.

 

  7.4 The deferral sources and amounts elected for a given Plan Year are
irrevocable.

 

  7.5 If a Qualified Participant in this Plan has elected to participate in the
Savings Plan and has Excess 401(k) Deferrals, the Company will make Matching
Contributions for that Participant in accordance with Section 3.11 provided the
Participant does not change such Participant’s 401(k) contribution rate during
the Plan Year. All such Matching Contributions shall be credited to the
Participant’s Account on the earliest of the last pay day of the respective Plan
Year or the Expiration Date.

 

8. DEFERRAL TERM

 

  8.1 At the time a Participant elects to defer Compensation, the Participant
must also elect the term for which such deferral is made (the “Deferral Term”).
The Deferral Term for Base Salary or Annual Bonus deferrals must be either five
years or ten years or the date on which the Participant dies, becomes Disabled
or terminates employment with the Company for any reason. The Deferral Term for
all Excess 401(k) Deferrals and Matching Contributions shall always end upon
death, Disability or termination of employment for any reason.

 

  8.2 The Deferral Term for deferrals of Base Salary and Annual Bonus are not
required to be the same.

 

  8.3 A Deferral Term, once elected, is irrevocable.



--------------------------------------------------------------------------------

  8.4 Should a Participant die, become Disabled or the Participant’s employment
with the Company be terminated for any reason before the end of a Deferral Term
of five or ten years, the date of death, Disability or termination of employment
will trigger the end of the Deferral Term.

 

9. INTEREST INDICES

 

  9.1 Amounts deferred under this Plan shall accrue interest from the date which
is the midpoint of the calendar quarter in which the deferrals are credited to
the Participant’s Account until the Expiration Date. Such interest shall be
credited to the Account quarterly, at the interest rate specified in the
Interest Rate Schedule for the respective Plan Year and Deferral Term elected by
the Participant.

 

10. PAYMENT FORM AND METHOD

 

  10.1 All payments from the Plan shall be made in the form of cash.

 

  10.2 At the time of enrollment for a given Plan Year, a Participant shall
elect the method of payment desired upon the Expiration Date of the Deferral
Term elected.

 

  10.3 A Participant may choose either a lump sum or an equal annual installment
payment method for any deferrals of Compensation earned during any Plan Year
prior to 1996. Only lump sum payments will be available (and installment
payments will not be available) for any deferrals of Compensation earned on or
after January 1, 1996 and before January 1, 1998. A Participant again may choose
either a lump sum or an equal annual installment payment method for any
deferrals of Compensation and Annual Bonus earned during any Plan Year beginning
on or after January 1, 1998.

 

  10.4 The payment method elected may be separate for each Deferral Term and
from the various deferral sources, for the respective Plan Years.

 

  10.5 Should a Participant elect annual installments, the Participant must
select at the time of enrollment the length of time over which installments are
to be received in accordance with Article 12 below.

 

  10.6 The payment method and the installment period elected for deferrals in a
given Plan Year are irrevocable.

 

11. ACCOUNT STATEMENT

 

  11.1 Account statements will be sent periodically (at least annually) to each
Participant until the Participant’s Account has been completely distributed.



--------------------------------------------------------------------------------

  11.2 The appropriate Interest Rate Schedules will be used for crediting the
deferrals accrued pursuant to Section 9.

 

12. ACCOUNT DISTRIBUTION

 

  12.1 Payment will be made (or in the case of installments, begin) as soon as
administratively practicable after the Participant’s Account is valued pursuant
to Section 9 following the Expiration Date. Prior to the commencement of
payments from the Participant’s Account, the Account will continue to accrue
interest and dividends in accordance with the Participant’s investment index
election through the Expiration Date. For lump sum payments, no interest or
credits will accrue after the Expiration Date. For installment payments,
interest will accrue at the prime rate after the Expiration Date. All subsequent
installments payments will be made on or about the anniversary date of the
initial installment payment until the installment payments are completed.

 

  12.2 Applicable federal, state, local and foreign taxes will be deducted from
the gross amount of the payment.

 

  12.3 Equal annual installments shall be at least $2,000 per deferral type per
year. Installment payments will be made annually over a period not to exceed ten
years. The Administrator shall have the right to reduce the length of the
installment period to that which provides an equal installment of at least
$2,000.

 

  12.4 The ongoing process of an equal installment distribution shall be as
follows:

 

  12.4.1 The Participant’s account shall no longer be valued based on the
Graduated Interest Index or the Stock Index.

 

  12.4.2 Interest shall be credited quarterly throughout the distribution
period, based on the Prime Rate as announced by the Federal Reserve Bank of
Cleveland as of the first day of each calendar quarter, for both Graduated
Interest Index and Stock Index balances.

 

  12.4.3 The Administrator may accelerate payment of any amount remaining in the
Account to the extent that the amounts being paid are not sufficiently large
enough to warrant the administrative expense being incurred.

 

13. HARDSHIP DISTRIBUTIONS

 

  13.1

Distribution of payments from a Participant’s Account prior to the dates set
forth in Section 12.1 shall be made only if



--------------------------------------------------------------------------------

 

the Administrator, after consideration of a written application by the
Participant, determines that the Participant has sustained financial hardship.
For purposes of Section 13, Participant shall also include a terminated
Associate receiving severance payments from the Company.

 

  13.2 Any hardship distribution shall be withdrawn from the Participant’s
Account, starting with the most current Plan Year, continuing in reverse
chronological order.

 

  13.3 Applicable federal, state, local and foreign taxes will be deducted from
the gross amount of the payment.

 

14. BENEFICIARY DESIGNATION

 

  14.1 A Participant shall have the right to designate one or more beneficiaries
and to change any beneficiary previously designated.

 

  14.2 A Participant shall submit his or her beneficiary designation in writing
using the beneficiary designation form. The Participant shall deliver the
completed form to the Administrator.

 

  14.3 The most recently dated and filed beneficiary designation shall cancel
all prior designations.

 

  14.4 In the event of the Participant’s death before or after the commencement
of payments from the Account, the amount otherwise payable to the Participant
shall be paid to the designated beneficiary(ies) or, if no beneficiary, to the
estate, according to the provisions of Section 12, as applicable.

 

15. GENERAL PROVISIONS

 

  15.1 PARTICIPANT’S RIGHTS UNSECURED. The right of any Participant to receive
payments under the provisions of this Plan shall be an unsecured claim against
the general assets of the Company. It is not required or intended that the
amounts credited to the Participant’s Account be segregated on the books of the
Company or be held by the Company in trust for a Participant and a Participant
shall not have any claim to or against a specific asset or assets of the
Company. All credits to an Account are for bookkeeping purposes only.

 

  15.2 NON-ASSIGNABILITY. The right to receive payments shall not be
transferrable or assignable by a Participant. Any attempted assignment or
alienation of payments shall be void and of no force or effect.

 

  15.3

ADMINISTRATION. The Administrator shall have the authority to adopt rules,
regulations and procedures for carrying



--------------------------------------------------------------------------------

 

out this Plan, and shall interpret, construe and implement the provisions of the
Plan according to the laws of the State of Ohio. Any such interpretation by the
Administrator shall be final, binding and conclusive.

 

  15.4 AMENDMENT AND TERMINATION. The Company expressly reserves the sole and
exclusive right to amend, modify, or terminate this Plan at any time by action
of the Board of Directors of the Company or, to the extent it has delegated such
authority, by action of the Employee Benefits Committee. Any amendment,
modification, or termination shall be in writing authorized by the Board of
Directors or the Employee Benefits Committee, as the case may be, and signed by
an officer of the Company. The Company’s right of amendment, modification, or
termination shall not require the assent, concurrence, or any other action by
any subsidiary or affiliate of the Company even though actions by the Company
may relate to persons employed by a subsidiary or affiliate. However, no
amendment, modification, or termination of this Plan shall adversely affect any
Participant’s accrued rights arising from any election to defer Compensation
made prior to such amendment, modification or termination of the Plan.

 

  15.5 CONSTRUCTION. The singular shall also include the plural where
appropriate.

 

  15.6 EMPLOYMENT RIGHTS. This Plan does not constitute a contract of employment
and participation in the Plan will not give any Participant the right to be
retained in the employ of the Company.

 

  15.7 ANNUAL BONUS RIGHTS. This Plan does not confer the right for a
Participant to receive an Annual Bonus.

 

  15.8 CLAIMS PROCEDURE. In accordance with the provisions of Section 503 of
ERISA, this Plan provides the following procedure, to be construed in accordance
with regulations issued by the Secretary of Labor, 29 C.F.R. 2560.503-1, as the
Plan’s claims procedure. Any Participant or beneficiary (a “Claimant”) who
believes that he is entitled to a benefit under the Plan that he has not
received because the Company has denied the benefit in whole or in part, may
file with the Administrator a written claim specifying the basis of his
complaint and the facts upon which he relies in making such claim. Such claim
must be signed by the Claimant or his authorized representative and shall be
deemed filed when received by the Administrator. The claim shall be reviewed by
a single member of the Administrator. The single member of the Administrator
shall have full discretion to interpret the terms of the Plan, to determine the
Claimant’s eligibility and entitlement to benefits and review, and to weigh
evidence in issuing the decision on the claim. Unless such claim is allowed in
total, the Administrator shall respond in writing to the Claimant advising him
of the total or partial denial of his claim. Such notice shall include:

The reasons for the denial of the claim;



--------------------------------------------------------------------------------

Reference to the provisions of the Plan upon which the denial of the claim was
based;

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

A notice that Claimants have the opportunity to submit written comments,
documents, records or other information relating to the claim;

A notice that the Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

An explanation of the review procedure and that an appeal must be pursued no
later than sixty (60) days following receipt of notice of an adverse benefit
determination.

Within sixty (60) days after the receipt of a notice of an adverse benefits
determination, the Claimant can appeal such denial by filing with the
Administrator a written request for the review of the claim. The Administrator
shall conduct a full and fair review of the claim and mail to the Claimant not
later than sixty (60) days after receipt of the appeal a written decision on the
matter based upon the facts and pertinent provisions of the Plan. The
Administrator shall have full discretion to interpret the terms of the Plan, to
determine the Claimant’s eligibility and entitlement to benefits and review, and
to weigh evidence in issuing the decision on the claim. An adverse decision of
the Administrator on appeal shall include:

The reasons for the denial of the claim;

Reference to the provisions of the Plan upon which the denial of the claim was
based;

A notice that the Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

A statement of the Claimant’s right to bring an action under ERISA § 502(a), if
the adverse benefit determination is sustained on appeal.

No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than one year
after the earlier of the date the Claimant’s claim for benefit was denied or the
date the cause of action first arose.



--------------------------------------------------------------------------------

  15.9 COMPLETE DOCUMENT. This document and the Participant enrollment and
designation of beneficiary forms contain all the terms of this Plan and
supersede any prior understandings, agreements or representations, written or
oral, which may have related to the subject matter hereof in any way.